The opinion of the court was delivered, by
Strong, J.
We concur with the court below in the construction given to the will of the testator. There is nothing in the will that postpones Michael Eetrow’s enjoyment of the profits of the land devised to him, after the crop in the ground, at the time .of the testator’s death, was gathered. If it was the intention of the devisor to reserve for his estate the first crop (which appears to be conceded), we have an explanation of the direction that Michael should receive wages until the first harvest. The most that can be claimed by the executor is, that the hay and grain in the ground when the testator died, belong to him as against the devisee of the land.
Judgment affirmed.